Title: From Thomas Jefferson to Steuben, 13 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond, Feby. 13th. 1781.

That the reformation of the troops of the Continent and State now on hand may be complete, I beg leave to inclose you a return of Col. Taylors regiment of guards. They are enlisted most of them to serve only during the continuance of the Saratoga troops in Albemarle. Their numbers being two hundred thirty eight, non-commission’d and private, I suppose they should be reduced to four companies and officered accordingly. However as they are in Continental employ I beg leave to submit to you the forming them on the general model. Col. Taylor who commands the regiment will carry into execution any orders you may think proper to give. If there be any other circumstances necessary for your information I shall take pleasure in communicating them on receiving information what they are.

I have the honor to be with great respect, Sir, Your Mo. obedt. & mo. hble Servt.,

Th: Jefferson

